 


110 HRES 1204 IH: Recognizing the goals and ideals of Flag Day in the Republic of Haiti.
U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1204 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2008 
Ms. Clarke submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Recognizing the goals and ideals of Flag Day in the Republic of Haiti. 
 
 
Whereas in 1801, Toussaint Louverture took over French representatives in the colony of St. Dominique (Haiti); 
Whereas France retaliated with an armada and 22,000 soldiers and sought to return the colony to France from Toussaint Louverture and his Black followers; 
Whereas by January 1802, French battleships were anchored in all major ports of St. Dominique (Haiti), and France ordered the resisting force to surrender; 
Whereas facing a well-armed and organized French army, the resisting force retreated to the mountains and prepared for guerilla warfare; 
Whereas during many confrontations between the French and the resisting force, it was observed that both sides had the same flag; 
Whereas for the people of the colony, the French tricolor flag represented the three social groups prevailing in the colony: blue for the Blacks, white for the Whites, and red for the Mulattoes; 
Whereas on May 18, 1803, Jean-Jacques Dessalines created the first unofficial Haitian flag by ripping the white out of the French flag, which he believed symbolized White oppression, and had a women named Katrine Flon sew the blue and red flag; 
Whereas on January 1, 1804, Haiti declared its independence from France to become the world’s first Black republic and the second democracy after the United States; 
Whereas on that day, the Haitian flag was modified again by organizing the blue and red bands horizontally, with the blue band on top of the red band, and the modified flag represented the first flag of the independent Republic of Haiti; 
Whereas in 1807, the Haitian flag underwent its first changes when Henry Christophe, the leader of the Northern Kingdom, adopted the flag of Dessalines but substituted a black band for the blue band; 
Whereas in the southern and western part of the country, Alexandre Petion, president in the south, went back to the blue and red of the flag of 1804, but placed the blue and red bands horizontally and added a white squared portion that included the country arms and the famous phrase L’UNION FAIT LA FORCE, meaning that through unity we find strength; 
Whereas the white squared portion of that flag also included cannons and rifles (representing defense of the country), an erect royal palm tree (representing a proud Haitian keeping his head high looking up to the sky), and a Phrygian bonnet on top of the palm tree (symbolizing freedom in ancient Greece); 
Whereas the blue and red flag continued to wave until 1965 when Francois Duvalier suddenly ordered the return to Henri Christophe’s flag, with black and red bands placed vertically and the arms of the Haitian republic in the middle; 
Whereas the Haitian constitution of 1987 describes the new flag as follows: (1) two (2) equal-sized horizontal bands: a blue one on top and a red one underneath; (2) the coat of arms of the Republic shall be placed in the center on a white square; and (3) the coat of arms of the Republic will be a Palm tree surmounted by the liberty cap and under the palms a trophy with the legend: In Union there is Strength; 
Whereas May 18th is Flag Day in Haiti, the most celebrated holiday in Republic; 
Whereas Flag Day is celebrated by the people of Haiti, and throughout its diaspora, with great fanfare on the grounds of the national palace in Haiti; and 
Whereas in the United States and throughout the world, Flag Day in Haiti is observed by people of Haitian descent, for whom the Haitian flag is indisputably a symbol of general pride with origins tightly linked to a history of struggle for freedom: Now, therefore, be it  
 
That the House of Representatives recognizes the goals and ideals of Flag Day in the Republic of Haiti and encourages the people of the United States to observe the day with appropriate ceremonies, celebrations, and activities. 
 
